United States Court of Appeals
                     For the First Circuit


No. 21-1104

                        JENNIFER SALMON,

                     Plaintiff, Appellant,

                               v.

   ROGER LANG; LINDA HIRSCH; JOHN MOSES; JASON FREDETTE; KURT
  MCPHEE; CHELMSFORD SCHOOL COMMITTEE; PATRICIA TOBIN; TOWN OF
                           CHELMSFORD

                     Defendants, Appellees.



                          ERRATA SHEET

     The opinion of this Court, issued on December 16, 2022, is
amended as follows:

    On page 6, n.2, line 3, replace "Tobin's" with "Salmon's"

    On page 29, line 14, replace "their" with "his"




                               1